Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 2/15/2022, and is a Final Office Action. Claims 1-19, 21 are pending in the application. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19, 21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.   
Claim 1 is directed towards a system, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising, marketing or sales activities or behaviors/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG).  Some of the relevant claimed limitations include: maintaining an information exchange environment configurable to allow 
This judicial exception is not integrated into a practical application. The additional elements of a device/a device user interface represent generic computing elements. They do not improve the 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the claimed invention represent generic computing elements. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. Therefore, Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as combination do not amount to significantly more than the abstract idea. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself.  The claim is not patent eligible.  
Independent claims 8 and 15 are directed to a method and computer program product for performing similar steps to those of method claim 1, thus meeting the Step 1 eligibility criterion. The claims do recite the same abstract idea as Claim 1. The claims perform the claimed limitations using only generic components of a networked computer system. Therefore, claims 8, 15 are directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1.
 Remaining dependent claims 2-7, 9-14, 16-19, 21 further include the additional elements of a CRM platform/social networking system/on-demand computing environment. These elements do no more than generally link the use of the judicial exception to a particular technological environment/field of use. The dependent claims further narrow the abstract ideas of the independent claims themselves. Therefore, the claims do not amount to significantly more than the abstract idea itself.  The claims are not patent eligible.  


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 103 as being unpatentable in view of Okazaki et al. (8954431) in further view of Cragun (6161112) in even further view of Caduff (8675912).
	As per Claims 1, 8, 15, Okazaki teaches a processing system, method, and computer-readable medium comprising:
	using a…system, the database system configurable to cause:   (at least: col.7, lines 1-10)
	5maintaining an information exchange environment, the information exchange environment configurable to allow users of an application or service to exchange suggestion data with product development entities associated with the application or service, the suggestion data comprising suggestions related to the application or service;  (Okazaki, at least: col2, lines 14-37, “provides contents of the main display to developers via remote devices and is configured to receive input from the remote devices”, and collaborative ideas – background of the invention, as part of a collaborate brainstorming interface; a user input/collaborative idea that is provided to product developers is construed as suggestion data.)
displaying, on a device of a first user of the application or service, a user interface 10associated with the application or service;  (Okazaki, at least: col2, lines 14-37)
Cragun further teaches:
the user interface being displayed in a mode configured to allow the first user to click anywhere in the user interface without affecting the application or service;   ( at least fig6 and associated text – the user can interact with a user interface, wherein a user interface that is configured to and allows a user to interact with it (including clicking within the user interface) is construed as a user interface that allows the user to click anywhere in it without affecting the application or service.)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Okazaki’s existing features, with Cragun’s feature of the user interface being displayed in a mode configured to allow the first user to click anywhere in the user interface without affecting the application or service, to allows for the user to setup/change individual presentation attributes for presentation items on a webpage – Cragun, abstract.
	Okazaki in view of Cragun further teach:
	processing a request, from the first user, to submit first suggestion data, the request being provided by the first user clicking a region of the user interface to be associated with the first suggestion data;   (Cragun: at least fig12 and associated text, col8, lines 15-25)
based on the region of the user interface and a set of actions taken by the first user to navigate to a page associated with the region, automatically classifying the first suggestion data as being associated with a first one of a plurality of features in the region;    (Applicant describes the claimed limitation of a set of actions taken by the user to navigate to a page associated with the region in the Spec. as “set of actions taken by the user to navigate to the page. By way of illustration, Harville may be viewing an accounts record page when he submits his suggestion data and clicks on the region of the user interface.“ A set of actions taken by the user to navigate to a page associated with the region is construed, in its broadest reasonable interpretation in light of the Spec.,  as a page that is associated with the region. Cragun teaches user feedback data that is associated with presentation items [region of the user interface] – at least col8, line 15-25, abstract, wherein the items are presented on a web page – 
Caduff further teaches:
providing, based on the classification of the first suggestion data, the first suggestion data to a first product development entity associated with the first feature.    (Caduff teaches providing feedback based on the classification of the feedback data – at least col4, lines 1-20. Okazaki further teaches providing feedback to a product development entity associated with the application- at least col7, last para overlapping col8: “developers are able to vote for ideas to be extended or cancelled…Developers are able to submit comments, ideas, further enhance and discuss suggestions provided about each idea.”)
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Okazaki’s existing features, with Cragun’s existing features, with Caduff’s feature of 
providing, based on the classification of the first suggestion data, the first suggestion data to a first product development entity associated with the first feature, to allow users to provide feedback related to objects of interest within presented content – Caduff, abstract.
As per Claims 2, 9, 16, Okazaki in view of Cragun in further view of Caduff teach:
	classification of the first suggestion data is further based on heuristics associated with the first user, the heuristics including one or both of: a page location associated with a page viewed by the fist user when providing the first suggestion data   (Caduff, at least col4, lines 1-20: “the message containing the comments or note is separated into pointing information from which the object is identified, and the system user’s comments or note are then attached to the spatial object or feature of interest.”)

As per Claims 3, 10, 17, Okazaki in view of Cragun in further view of Caduff teach:
	determining, based on a status of the first suggestion data, that the first suggestion data has met a first milestone; notifying, responsive to determining that the first suggestion data has met the first milestone, the first user that the first suggestion data has met the first milestone.  (Caduff, at least col14, lines 45-65: “the system feedback is feedback information that is generated based on a system user’s input and intended to inform the system user of the success or failure at Step 3…4…5…and 6”)
As per Claims 4, 11, 18, Okazaki in view of Cragun in further view of Caduff teach:
	determining that the first user has interacted with a first feature of the application or service; (Caduff, at least: abstract. The user pointing at an object/feature is construed as a user interacting with a first feature.)
	prompting, responsive to determining that the first user has interacted with the first feature of the application or service, the first user to participate in research associated with the first feature of the application or service.    (Caduff, at least fig3 and associated text, abstract:  each user request to submit feedback data is associated with a region of the user interface that the user has interacted with, and that is associated with the user feedback data.)
As per Claims 5, 12, 19, Okazaki in view of Cragun in further view of Caduff teach:
	processing vote data from a plurality of users of the application or service, the vote data indicating user preferences related to the first suggestion data; displaying, on the device of the first user, an indicator of the vote data.  (Okazaki, at least: col6, first para: “enables interaction and viewing from among multiple developer units…such as chat bubbles, voting schemes…A voting tool…enables developers to vote on ideas…or manipulate ideas”)
As per Claims 6, 13, 20, Okazaki in view of Cragun in further view of Caduff teach:
	the information exchange environment is configurable to allow each user to submit a limited amount of suggestion data;  (Caduff, at least: fig3 and associated text – the user input/feedback data is 
	the information exchange environment is configurable to allow each user submit a limited number of votes related to suggestion data.  (Okazaki, at least: users can submit votes on input/ideas as part of a collaborative session – at least fig5 and associated text, col7, last para overlapping col8: “are able to vote for ideas to be extended or cancelled. For example, developer teams formed within a collaborative session to discuss ideas…and vote on the ideas.”  Allowing a user to submit votes on ideas within a collaborative session is construed as allowing each user to submit a limited number of votes related to suggestion data.)

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable in view of Okazaki et al. (8954431) in further view of Cragun (6161112) in further view of Caduff (8675912), in even further view of Deng et al. (8805921).
	As per Claim 7, 14, Okazaki in view of Cragun in view of Caduff teach:
	a social networking system provided to a plurality of tenant organizations  (Okazaki, at least col8, lines 30-45: “the user interfaces provides…social networking, related projects and repositories therewith”)
	Deng further teaches providing processing within an on-demand computing environment – at least: abstract; processing within a cloud-environment is construed as processing within an on-demand computing environment.
It would have been obvious for someone skilled in the art at the time of the filing of the invention to modify Okazaki’s existing features, combined with Cragun’s existing features, combined with Caduff’s existing features, with Deng’s feature of providing processing within an on-demand 



 The prior art of record does not teach neither singly nor in combination the limitations of claim 21.



Response to Arguments
	Applicant’s arguments have been fully considered. Applicant argues with substance:

				amended claims do not recite any judicial exception such as an abstract idea or mental step
	Examiner respectfully disagrees. Claim 1 is directed towards a system, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising, marketing or sales activities or behaviors/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG).  Some of the relevant claimed limitations include: maintaining an information exchange environment configurable to allow users of an application or service to exchange suggestion data with product development entities associated with the application/service, the suggestion data comprising suggestions related to the application/service/displaying a user interface associated with the 

				claims represent a technical solution to a technical problem
	Examiner respectfully disagrees. Applicant’s Spec. provides further context to the claimed invention as pertaining to the commercial interaction realm, and that it seeks to, at best, optimize a business practice/goal: “users may wish to make suggestions about improvement of features or addition of new features to any type of application or service”, “provision of suggestions may be made easy by allowing customers to submit suggestions directly in the user interface of the CRM platform”, “each time a customer submits a suggestion, the suggestion may be automatically classified and routed to the 

				claims recite “displaying…the user interface being displayed in a mode configured to allow the first user to click anywhere …without affecting the application or service, “processing a request…with the first suggestion data”, “based on the region…automatically classifying the first suggestion data…”.
	Examiner notes that these specific claimed limitations to which Applicant refers to do recite 
the abstract concept of a commercial interaction – i.e. advertising, marketing or sales activities or behaviors/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 Patent Eligibility Guidance (2019 PEG).  

				Such automated classification provides a technical solution to a technical problem – e.g. indistinguishability of features in a particular region of the UI
				Feedback can be provided by the user even if he or she cannot resolve or determine the particular feature about which he or she wishes to provide feedback
	Examiner notes that automatically classifying user submitted suggestion data, and allowing the user to submit feedback data represents a business practice/goal, not another technology/technical field. Therefore, optimizing this practice pertains to a business practice optimization, not to an improvement to another technology/technical field. Applicant’s Spec. provides further context to the claimed invention as pertaining to the commercial interaction realm, and that it seeks to, at best, optimize a business practice/goal: “users may wish to make suggestions about improvement of features or addition of new features to any type of application or service”, “provision of suggestions may be 


Remaining arguments:		Applicant’s remaining arguments have been considered but are moot in view of the new grounds of rejection.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     

Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
3/15/2022